

Exhibit 10.8


Execution Copy


ACKNOWLEDGEMENT OF TERMINATION
 
June 17, 2008
 
Provident Energy Trust
2100, 250 – 2nd Street 
Calgary, Alberta T2P 0C1
Canada


Re:
Omnibus Agreement, dated October 10, 2006 (the “Omnibus Agreement”), by and
among Provident Energy Trust, an open-ended unincorporated investment trust
formed under the laws of the Province of Alberta (“Provident”), Pro GP Corp., a
Delaware corporation, BreitBurn Energy Company L.P., a Delaware limited
partnership, BreitBurn GP, LLC, a Delaware limited liability company (the
“General Partner”), and BreitBurn Energy Partners L.P., a Delaware limited
partnership (the “Partnership”).

 
Ladies and Gentlemen:
 
Reference is hereby made to the Omnibus Agreement for all purposes. Any
capitalized term used but not defined herein has the meaning given such term in
the Omnibus Agreement.
 
Upon the sale by Provident of its limited partner interests in the Partnership
(the “Partnership Interests”) and its limited liability company interests in
BreitBurn Management (the “BreitBurn Management Interests”) to the Partnership
on June 17, 2008 (the “Closing Date”), Provident and its Affiliates no longer
maintain a direct or indirect controlling interest in the General Partner.
 
In connection therewith, the Parties acknowledge and agree that effective
concurrently with the consummation on the Closing Date of such purchase and sale
of the Partnership Interests and the BreitBurn Management Interests (a) all
rights of the Partnership Group under Section 3.1, if any, of the Omnibus
Agreement in connection with the sale by Provident of the Partnership Interests
and BreitBurn Management Interests to the Partnership shall be waived and (b)
the Omnibus Agreement shall be terminated in all respects.
 
Please indicate your acknowledgement of and agreement to the termination of the
Omnibus Agreement and other matters described above by executing this
acknowledgement letter agreement in the space provided below.
 
[Signature page follows.]


--------------------------------------------------------------------------------




Sincerely,
 
BREITBURN GP, LLC
   
By:
    /s/ James G. Jackson   
 
Name: James G. Jackson
 
Title: Chief Financial Officer
   
BREITBURN ENERGY PARTNERS L.P.
   
By:
BreitBurn GP, LLC,
 
its general partner
   
By:
    /s/ James G. Jackson
 
Name: James G. Jackson
 
Title: Chief Financial Officer



Agreed to and accepted
this 17th day of June, 2008:


PROVIDENT ENERGY TRUST
 
PRO LP CORP.
         
By:
    /s/ Thomas W. Buchanan
 
By:
    /s/ Thomas W. Buchanan
 
Name: Thomas W. Buchanan
   
Name: Thomas W. Buchanan
 
Title: President
   
Title:



PRO GP CORP.
 
BREITBURN ENERGY COMPANY L.P.
               
By:
Pro GP Corp., its general partner
By:
    /s/ Thomas W. Buchanan
       
Name: Thomas W. Buchanan
       
Title: President
           
By:
    /s/ Thomas W. Buchanan
       
Name: Thomas W. Buchanan
       
Title: President



Signature Page


--------------------------------------------------------------------------------


 